DETAILED ACTION
This is a First Action on the merits in response to the Request for Continued Examination filed on 12/07/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
Response to Amendment
The amendment filed on 12/07/2021 has been entered.
The amendment of claim 14 is sufficient to overcome the previous objection of record.
Status of Claims
Claims 1, 2, 5, 11-15, and 20 have been amended. Claims 6, 18-19 have been cancelled. Claims 1-5, 7-17 and 20 are currently pending in the application and have been examined. 
Response to Arguments
Claim Rejections 35 USC 101:
	Applicant submits on page 10 of the remarks that the claim limitations are not directed to an abstract idea or at the very least integrate the alleged abstract idea into a practical 
Applicant submits on page 14 of the remarks that the additional elements recited in the claims are specific limits on the alleged abstract idea and integrate the judicial exception into a practical application. Examiner respectfully disagrees and notes that the dynamic optimization of routing real-time workloads to work queues based on dynamically created routing schemes, as described in the remarks and the additional elements recited in the claims are just applying the use of a generic computer environment to perform the abstract idea. These additional elements do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application. The additional elements recited in the claims are cited in a very general sense performing a computer generic function of sending/receiving data and do not impose any meaningful limit on practicing the abstract idea.
Claim Rejections 35 USC 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 11 and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11 and 20 include the amended limitation “wherein the feedback indicates a negative effect or a positive effect.”, however the specification does not provide any support for this limitation.
Dependent claims 2-5, 7-10, 12-17 inherit the deficiency of independent claims 1, 11 and 20 and are therefore rejected under 112(a) for the same reasons as noted above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the SAE”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5, 7-17, 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-5, 7-17 and 20, the independent claims (claims 1, 11 and 20) are directed, in part, to a system and method for real-time optimized workload routing. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-5 and 7-10 are directed to a method comprising a series of steps, which falls under the statutory category of a process, claims 11-17 are directed to a system which falls under the statutory category of a machine and claim 20 is directed to a non-transitory computer readable medium which is an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes business relations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claim recites the following limitations: receiving… a historic incoming workload for a given time period; receiving… a set of personnel input including respective work skills and availability; generating an initial routing schedule for routing current incoming workloads to one of a plurality of routing queues, based on the received historic incoming workload, the received set of personnel input, and a set of analytics rules; continuously receiving the current real-time workloads, wherein the current real- time workloads include a plurality of incoming communications; routing the current incoming real-time workloads to the plurality of routing queues according to the initial routing schedule; monitoring adherence to the initial routing schedule by calculating a deviation of the current incoming real-time workload from the historic incoming workload; creating, by the processor, automatedly, a new workload routing schedule based on the initial routing schedule, the current real-time workloads, and the analytics rules, if the calculated deviation exceeds an acceptable deviation provided by the analytics rules; routing the current incoming real-time workloads according to the new workload routing schedule; analyzing the efficacy of the new workload routing schedule by calculating a feedback based on changes to backlogs and work distribution, wherein the feedback indicates a negative effect or a positive effect, automatedly updating, by the processor, the analytics rules if the calculated feedback is negative; and producing the new workload routing schedule on a user interface.  If a claim limitation, under its broadest reasonable interpretation, covers business relations, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the independent claims 11 and 20 recite additional elements – a “system”, a “processor”, a “non-transitory computer readable media,” and “a user interface” to perform the claim steps. The “processor” and the “non-transient computer readable media” in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figure 3 and related text and [0039] to understand that the invention may be implemented in a generic environment that the “processing system 306 can comprise a microprocessor and other circuitry that retrieves and executes software 302 from storage system 304”; and [0040] to understand that “the storage system 304 can comprise any storage media readable by processing system 306, and capable of storing software 302. The storage system 304 can include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other information.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and they are mere instructions to implement the abstract idea on a computer.
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The independent claims 11 and 20 are additionally directed to claim elements such as “a computer readable code”. The computer readable code performs the generic function of sending and receiving information. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-5, 7-10 and 12-17 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Dependent claims 2-4 (schedule time intervals); 7-8 (schedule feedback); 5, 9-10 (updated schedule); 12-13 (workload and personnel input); 14-17 (analytics rules), further refine the abstract idea and do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0324499 (hereinafter; Placiakis) in view of US Pub. No. 2015/0363746 (hereinafter; Fairbanks).
Regarding claims 1, 11 and 20, Placiakis discloses:
A method; a system for real-time optimized workload routing, comprising: a processor, and a non-transitory computer readable medium programmed with computer readable code that upon execution by the processor causes the processor to execute a method for real-time optimized routing, [e.g. Placiakis [0029] discloses a module implemented via computer program instructions stored in a memory which, when executed by a processor, cause the processor to provide various forecasting functionalities.]  comprising: receiving, by a processor, a historic incoming workload for a given time period; [Placiakis [0006-0007] disclose a processor configured to receive shrinkage values (i.e. based on workload) for a time period based on historical data.]
receiving, by the processor, a set of personnel input including respective work skills and availability; [e.g. Placiakis [0044-0045] disclose building schedules based on available personnel with required skills and using agent’s individual skills , contracted working rules, and calendar items as guides to help identify when each agent can work, and what he or she can work on. [0046] discloses using individual preferences when building the schedule including user-defined preferences for availability.]
generating an initial routing schedule for routing current incoming workloads to one of a plurality of routing queues, based on the received historic incoming workload, the received set of personnel input, and a set of analytics rules; [e.g. Placiakis [0023] discloses using historical data to forecast staffing needs; [0044] discloses: If a schedule is to be built, the workforce management builder generates agent assignments for the particular time period, including assignments of agents to different shifts, (i.e. routing queues) activities, and the like. Agent assignments are based on the forecast and configured to comply with any business constraints (i.e. rules) defined for the contact center. Exemplary schedule constraints may include, without limitation, available personnel with required skills, staffing requirements, employment contracts, business policies, and/or agent preferences (i.e. personnel input). [0054-0055] discloses using historical data by the forecasting module
continuously receiving the current real-time workloads, wherein the current real- time workloads include a plurality of incoming communications; [e.g. Placiakis [0025-0026] disclose analysing performance based on adherence monitoring to determine if performance corresponds with scheduled values. [0028] discloses monitoring in real-time agent adherence and intra-day contact center performance.] 
routing the current incoming real-time workloads to the plurality of routing queues according to the initial routing schedule; [e.g. Placiakis [0044] discloses generating agent assignments for a particular time period, including assignments of agents to different shifts, activities, and the like. [0060] discloses generating a master schedule that takes into account staffing, interaction volume and assign agents to particular activities and time slots allowing real-time adjustments to improve performance and make the schedule reflect actual circumstances.]
monitoring adherence to the initial routing schedule by calculating a deviation of the current incoming real-time workload from the historic incoming workload; [e.g. Placiakis [0023] discloses workforce management that takes into account planned and unplanned shrinkage or overhead of the workforce, including forecasting, scheduling, adherence monitoring, and performance analysis. Forecasting may involve prediction of workforce shrinkage, volume, analysis of historical data for making new predictions or refining existing predictions. What has happened in the past may be used for making future forecasts that take into account real world situations.] Placiakis [0025] discloses monitoring real-time agent’s adherence to the schedule for a particular time period. Fig. 1 and [0028] disclose a workforce management system that unify forecasting, employee scheduling, monitoring of real-time agent adherence, and historical reporting.]
creating, by the processor, automatedly, a new workload routing schedule based on the initial routing schedule, the current real-time workloads, and the analytics rules, if the calculated deviation exceeds an acceptable deviation provided by the analytics rules; [e.g. Placiakis [0026] discloses: a performance analysis may be undertaken based on the adherence monitoring for determining the extent that actual agent performance corresponds with the forecast and scheduled values. The system may recommend adjusting the number of agents working on a specific activity if the service-level statistics for that activity have fallen out of the acceptable range.]
routing the current incoming real-time workloads according to the new workload routing schedule; [e.g. Placiakis [0060] discloses a workforce management builder that takes into account forecasted shrinkage, staffing, interaction volume (i.e. workload) and a web component that allows making real-time adjustments to a schedule.]  
Although Placiakis teaches schedule prediction, Placiakis does not specifically teach analyzing the changes to the schedule. However Fairbanks teaches the following limitation:
analyzing the efficacy of the new workload routing schedule by calculating a feedback based on changes to backlogs and work distribution, wherein the feedback indicates a negative effect or a positive effect, [e.g. Fairbanks [0061] discloses: In some embodiments, the manager may manually make the changes to the schedule and approve it. In other embodiments, the manager may request the schedule module 320-a to redo the schedule based on certain parameters and/or feedback.]  
automatedly updating, by the processor, the analytics rules if the calculated feedback is negative; [e.g. Fairbanks [0075] discloses: For example, the schedule may be rejected and a request for a new schedule may be generated. In other embodiments, the rejection may provide feedback as to why the schedule was rejected so a more desirable schedule can be produced.]  
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the schedule prediction of Placiakis with the schedule feedback of Fairbanks because the schedule module 320-a may coordinate with other managers to ensure all staffing needs are met (Fairbanks [0061]) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.

and producing the new workload routing schedule on a user interface. [e.g. Placiakis Fig. 10 and [0074] disclose a supervisor GUI that includes an option to load an adjusted staffing value (i.e. new workload routing schedule) to the forecast staffing screen, in response the forecast staffing values are calculated, loaded and displayed on the forecast staffing screen.]
Regarding claim 2, Placiakis discloses:
The method of claim 1, further comprising repeating monitoring adherence to the initial routing schedule by calculating deviation from adherence at predetermined intervals until the deviation from adherence exceeds the acceptable deviation. [e.g. Placiakis [0025-0026] discloses monitoring real-time adherence to the schedule and determining if service-level statistics have fallen out of the acceptable range in order to adjust number of agents working.]
Regarding claim 3, Placiakis discloses:
The method of claim 2, wherein the predetermined intervals are input by a user. [e.g. Placiakis [0036] discloses time intervals input by a supervisor.] 
Regarding claim 4, Placiakis discloses:
The method of claim 2, wherein the predetermined intervals are part of the set of analytics rules. [e.g. Placiakis [0044] discloses schedule assignments for a particular time period based on forecast and configured to comply with any business constraints (i.e. analytics rules) defined for the contact center.] 
Regarding claim 5, Placiakis discloses:
The method of claim 1, further comprising adjusting work routing, and routing queue allocations to conform to the new workload routing schedule. [e.g. Placiakis [0060] discloses a workforce management builder that takes into account forecasted shrinkage, staffing, interaction volume (i.e. workload) and a web component that allows making real-time adjustments to a schedule.]  
Regarding claim 7, Although Placiakis teaches schedule prediction, Placiakis does not specifically teach analyzing the changes to the schedule. However, Fairbanks teaches the following limitation:
The method of claim 1, further comprising analyzing an effect of the changes made to create the new routing schedule by calculating feedback based on changes in backlogs and work distribution. [e.g. Fairbanks [0061] discloses: In some embodiments, the manager may manually make the changes to the schedule and approve it. In other embodiments, the manager may request the schedule module 320-a to redo the schedule based on certain parameters and/or feedback.]  
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the schedule prediction of Placiakis with the capability of approving or requesting the schedule module to redo the schedule of Fairbanks because the schedule module 320-a may coordinate with other managers to ensure all staffing needs are met (Fairbanks [0061]) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 8, Although Placiakis teaches schedule prediction, Placiakis does not specifically teach providing schedule feedback. However Fairbanks teaches the following limitation:
The method of claim 7, further comprising recalculating the new workload routing schedule if the feedback indicates that the new workload routing schedule has had a negative effect on work distribution. [e.g. Fairbanks [0075] discloses: For example, the schedule may be rejected and a request for a new schedule may be generated. In other embodiments, the rejection may provide feedback as to why the schedule was rejected so a more desirable schedule can be produced.]  
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the schedule prediction of Placiakis with the schedule feedback of Fairbanks because the schedule module 320-a may coordinate with other managers to ensure all staffing needs are met (Fairbanks [0061]) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 9, Placiakis discloses:
The method of claim 1, further comprising receiving updates to the SAE through at least one engine update input. [e.g. Placiakis [0029], [0034], [0044] disclose the workforce management web component may receive requests from agents and supervisors via a GUI to generate agent assignments for a particular time period based on schedule constraints.] 
Regarding claim 10, Although Placiakis teaches schedule prediction, Placiakis does not specifically teach receiving updates to the analytics rules. However Fairbanks teaches the following limitation:
The method of claim 1, further comprising receiving updates to the set of analytics rules through at least one rules update input. [e.g. Fairbanks [0049-0050] discloses: The learning module 310 may optimize shift changes, or any necessary overlap between personnel for a cohesive business unit. Additionally, the learning module 310 may put rules in place where certain personnel are either to be scheduled together as frequently as possible or never be scheduled together; As the learning module 310 becomes more sophisticated and refined, it may begin to implement changes. The changes may be acutely observed by the observation module 305 to determine their success or lack thereof. For example, the learning module 310 may increase or decrease staff based on a series of observations. The learning module 310 may implement this change and observe for a period of time before determining its success or failure.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the schedule prediction of Placiakis with the learning module to implement changes of Fairbanks because the learning module 310 may optimize shift changes, or any necessary overlap between personnel for a cohesive business unit (Fairbanks [0049]) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.

Regarding claim 12, Placiakis discloses:
The system of claim 11, wherein the generation of the initial routing schedule is also based on historical incoming work patterns. [e.g. Placiakis [0023], [0027], [0028], [0029] discloses using historical data in order to understand what has happened in the past and use it for making future forecasts that take into account real world situations.] 
Regarding claim 13, Placiakis discloses:
The system of claim 11, wherein the set of personnel input also includes personnel shift patterns. [e.g. Placiakis discloses personnel shifts in at least [0024], [0044], and [0046]. [0046] discloses taking into account agents preferences for shifts, availability and time off when building the schedule.] 
Regarding claim 14, Placiakis discloses: 
The system of claim 11, wherein the set of analytics rules are time-variable or time-invariable values. [e.g. Placiakis [0044] discloses schedule constraints for different time periods.] 
Regarding claim 15, Although Placiakis discloses predicting schedule and receiving workload and personnel input, Placiakis does not specifically disclose calculating schedule based on rules. However, Fairbanks discloses the following limitation:
The system of claim 11, wherein the set of analytics rules include exceptions and conditions for the exceptions.  [e.g. Fairbanks [0049] discloses: The learning module 310 may optimize shift changes, or any necessary overlap between personnel for a cohesive business unit. Additionally, the learning module 310 may put rules in place where certain personnel are either to be scheduled together as frequently as possible or never be scheduled together. [0081] discloses: At block 715, if a personnel has a conflict and cannot work, the personnel may send a request to a replacement personnel to work the scheduled personnel's shift. For example, the scheduled personnel may be unable to work and may view the list of replacement personnel. The scheduled personnel may contact replacement personnel and ask the replacement personnel to fill in. The request may be sent via the mobile application on the personnel's mobile devices, or may be sent via other means such as a phone call, email, SMS, or the like. At block 720, a response from the replacement personnel may be requested. If the replacement personnel provides a negative response, at block 715, the scheduled personnel may start the process over.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the schedule of Placiakis with the parameters and rules of Fairbanks because the learning module may optimize shift changes for a cohesive business unit (Fairbanks 0049) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 16, Placiakis discloses:
The system of claim 11, wherein the set of analytics rules are user-generated or pre-generated. [e.g. Placiakis [0044-0045] disclose building schedules based on available personnel with required skills and using agent’s individual skills , contracted working rules, and calendar items as guides to help identify when each agent can work, and what he or she can work on. [0046] discloses using individual preferences when building the schedule including user-defined preferences.] 
Regarding claim 17, Placiakis discloses:
The system of claim 11, wherein the set of analytics rules are updated by users. [ e.g. Placiakis [0046] discloses using individual preferences when building the schedule including user-defined preferences.] 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicants disclosure:
US Pub. No. 2018/0349829 (Peterson et al.)
US Pub. No. 2019/0050786 (Muser et al.)
US Pat. No. 10,062,042 (Kelly et al.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683